Citation Nr: 0717176	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1990 to June 2003, 
with approximately four months of prior, unverified, active 
service.

This appeal is from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  The veteran's appeal initially 
included entitlement to service connection for a back 
disorder, which the RO granted in January 2006.  That matter 
is moot for purposes of this decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (down stream elements 
of VA compensation claims subject to separate appeal filing 
subsequent to award of service connection).


FINDING OF FACT

The veteran has persistent left lower quadrant abdominal pain 
unassociated with a diagnosed abdominal disease or injury.


CONCLUSION OF LAW

Current abdominal disability is not the result of disease or 
injury incurred in or aggravated by service, nor may any such 
incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was provided with notice as to 
ratings or assignment of effective dates by letter of March 
2006, subsequent to the most recent adjudication of his 
claim.  However, the belated notice does not prejudice his 
claim, because the Board is denying the claim, thus rendering 
moot any question as to assignment of ratings or of an 
effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2004, prior to the initial adjudication 
by the RO, addressing the claim at issue.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  The veteran was informed 
of the requirements of successful claims for service 
connection, i.e., of establishing current disability, 
incurrence or aggravation of disease or injury in service, 
and a link between current disability in service.  He was 
informed of his and VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from service and VA health care providers 
are associated with the claims file.  VA examinations and 
medical opinions were performed and obtained in June 2004 and 
September 2005.  The veteran has not reported any private 
evidence that VA must obtain.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes February 1990 service 
entrance medical history and examination reports, both 
negative for any history, complaint, or finding of abdominal 
disorder.  The first record of abdominal complaint is a May 
1992 service treatment note of no nausea, vomiting, or 
diarrhea since earlier that month, assessed as resolved UGI 
(upper gastrointestinal).  In December 1996, the veteran 
complained of two episodes of nausea and vomiting the night 
before and diarrhea that morning.  Abdominal examination was 
negative.  On physical examination in July 1997, the veteran 
had no abdominal complaint and examination was normal.

In April 2001 at a service medical facility, the veteran 
complained of left abdominal discomfort for three days and of 
no bowel movement for the past four.  He had left and mid 
abdominal tenderness assessed as constipation.  In April 
2002, he complained of left abdominal discomfort for three 
days.  Examination was essentially negative, with no 
significant localized tenderness.  The assessment was non-
acute abdominal pain, clinically stable, rule out 
constipation.  On May 2002 follow-up for the same complaint, 
the veteran had left lower quadrant pain, which had been 
treated for mild constipation.  He reported ongoing pain with 
normal stools and no nausea, vomiting, or diarrhea.  He 
mentioned had increased the number of sit-ups he was doing.  
The assessment was abdominal muscle strain.

The veteran was seen at a VA clinic in January 2003.  He 
complained of left lower quadrant pain and occasional right 
lower quadrant pain, which started a few months ago.  He 
reported treatment by a service facility with Dulcolax, the 
Colace.  He reported normal bowel movements once or twice a 
day, with two or three a day when he had pain.  He denied 
diarrhea, blood in the stool, melena, nausea, or vomiting.  
He said the episodes lasted two days, with crampy pain, which 
started during a divorce.  The assessment was increased 
abdominal pain, somewhat stress related.  He reported to a VA 
clinic in April 2003 that bloating and gas had decreased when 
he decreased the amount of dairy he ate.  In June 2004, it 
was noted his initial VA clinic examination was unremarkable, 
and gas had subsided and pain was better since then.  The 
veteran reported his symptoms waxed and waned, so he was 
unsure if he was really better or if symptoms were just in a 
waning phase.  VA psychiatric treatment records of June 2004 
noted significant signs of depression, including a 10-pound 
weight loss; there was no comment about abdominal complaints 
or symptoms.

On VA compensation examination in June 2004, the examiner 
noted the veteran's history of left lower quadrant pain since 
2001 without associated consistent diarrhea or constipation.  
Examination revealed definite left lower quadrant tenderness 
without rebound tenderness and with minimal guarding.  The 
examiner commented the cause was unclear; the diagnosis was 
abdominal pain.

In February 2005, the veteran sought VA treatment for a 
greater than four-year history of left lower quadrant 
abdominal pain approximately twice a week with dull 
discomfort at other time.  He reported history of bright red 
blood per rectum and on toilet paper, but no associated 
symptoms of fever, chills, diarrhea, constipation, or rash.  
There was no history of travel, injury, change of medication, 
or family history of colorectal cancer to cause concern.  He 
reported pain was slightly improved with defecation and with 
sexual activity.  Finding no cause for alarm and the history 
of bleeding, the veteran was sent for sigmoidoscopy, then 
colonoscopy, then possibly imaging if indicated.  The 
examiner opined the pain may likely be irritable bowel 
syndrome, which should be the diagnosis of exclusion.

April 2005 sigmoidoscopy found a benign polyp and 
hemorrhoids, neither of which were felt to explain his pain 
symptoms.  Colonoscopy in June 2005 also found some benign 
polyps, which were removed.  Colonoscopy was felt not to 
explain the veteran's symptoms.  An August 2005 abdominal 
Computed Tomography (CT) study was negative.  

August 2005 VA outpatient treatment records noted the 
veteran's complaint of left upper [sic] quadrant pain for 
four years, intermittent and dull, unrelated to eating, 
without complaint of nausea, vomiting, melena, bright red 
blood per rectum, or unexplained weight loss.  The clinician 
noted that colonoscopy and CT scan had not explained the 
veteran's complaints.  Currently, his abdomen was soft, not 
distended, mildly tender without guarding or rebound.  Liver 
function tests had been normal.  The impression was likely 
irritable bowel syndrome versus functional abdominal pain 
syndrome.  The examiner commented that ulcer dyspepsia could 
not be ruled out; the plan was to try medication and follow 
up with esophagogastroduodenoscopy (EGD) if symptoms did not 
resolve.  

On VA compensation examination in September 2005, the veteran 
reported the history of onset of left lower quadrant pain in 
2001.  The veteran recalled steady, sharp pain at onset and 
some bulky, hard stool at onset, but no constipation now.  
The examiner noted the visits for localized left lower 
quadrant pain shown in the veteran's VA claims file to be 
unassociated with any other evidence of systemic or 
intraabdominal disease.  The examiner noted the extensive 
work-up including colonoscopy and CT scan, and the recent 
trial of treatment for ulcer in hopes the veteran had an 
atypical presentation of acid peptic disease, but he lacked a 
history of vomiting, bloody stools, unexplained weight loss, 
malnutrition, or surgery in the past two years;  his weight 
was noted to be stable.  Examination showed the veteran's 
abdomen to be soft, with localized tenderness to the left 
lower quadrant, without palpation of abdominal wall hernia.  
Examination was unremarkable for intraabdominal mass, and, 
the examiner commented, colon polyps would not be expected to 
cause the veteran's current pain.

The examiner diagnosed left lower quadrant [pain]: etiology 
undetermined.  He opined that the veteran's condition is 
clearly a continuation of the symptoms that began during 
military service; the exact etiology remained to be 
determined.

VA is authorized to pay compensation for disability resulting 
from disease or injury incurred or aggravated in active 
service, if other conditions are met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The evidence is persuasive that the 
veteran's left lower quadrant pain is genuine.  No examiner 
has cast aspersions on the authenticity of his complaints.

The objective evidence, however, does not include a diagnosis 
of disease or injury.  Diagnostic testing, including 
sigmoidoscopy, colonoscopy, and computed tomography have all 
been negative.  The impressions that they veteran "may 
likely" have irritable bowel syndrome and "likely irritable 
bowel syndrome versus functional abdominal pain syndrome" do 
not amount to diagnoses.  Service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2006).  The VA examiner in September 
2005 concluded that the etiology of the veteran's complaints 
remained to be determined.

The veteran never served in the Southwest Asia Theater of 
Operations.  Veteran's of Southwest Asia service after August 
2, 1990, can by law be presumed to have incurred a qualifying 
chronic disability, including a medically unexplained chronic 
multisymptom illness, of which irritable bowel syndrome is 
one.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002) & Supp. 
2006); 38 C.F.R. § 3.317 (2006).  The veteran does not 
qualify for the use of this presumption in deciding his 
claim.

Considering other grounds for service connection, the veteran 
does not have a chronic disease diagnosed as such in service 
or during a presumptive period after service that permits any 
later manifestation, however remote, to be deemed service 
connected.  38 C.F.R. § 3.303(b) (2006).  The veteran does 
have a condition noted in service, and a VA compensation 
examiner's opinion of continuity of symptomatology.  Id.  The 
legal impediment to an award of service connection is that VA 
is only authorized to pay compensation for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2006).  The veteran 
does not benefit from any statutory presumption afforded 
specified chronic diseases first diagnosed and found 10 
percent disabling within a specified time after service, 
38 U.S.C.A. §§ 1112; 1133, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006), because he does not have 
any of the listed diseases.  The veteran's claim does not 
benefit from the regulation that provides  for service 
connection for any disease diagnosed after discharge if all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d) (2006), because the veteran does not 
have a diagnosed disease.

Close inspection of contemporaneous medical records shows the 
veteran has a history of pain remarkable for a lack of 
documented objective signs to support a diagnosis.  "Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
dismissed in pertinent part and vacated on other grounds sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
Aug. 2001).

VA may pay money from the Federal Treasury only in the manner 
expressly authorized by statute.  See Office of Personnel 
Mgmt. v. Richmond, 496 U.S. 414, 424 (1990).  The 
preponderance of the evidence is against finding the 
veteran's left 
lower quadrant abdominal pain results from a disease or 
injury incurred or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131.  VA must deny the claim.


ORDER

Service connection for an abdominal disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


